The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated March 15, 2013 to the Prospectus dated March 29, 2012, as supplemented June 30, 2012, as further supplemented to date Sentinel Small Company, Mid Cap, Mid Cap II and Sustainable Mid Cap Opportunities Funds – New Portfolio Management Team Effective March 30, 2013, the portfolio management team of the Sentinel Small Company, Mid Cap, Mid Cap II and Sustainable Mid Cap Opportunities Funds will consist of Jason Ronovech and Carole Hersam. Christian Thwaites, Daniel Manion and Hilary Roper will no longer serve on the portfolio management team of these four Funds. Mr. Ronovech joined Sentinel Asset Management, Inc. (“Sentinel”) in March 2013. Prior to joining Sentinel, Mr. Ronovech was a portfolio manager with Paradigm Capital Management, co-managing their small cap and smid cap portfolios. Mr. Ronovech holds the Chartered Financial Analyst designation. Ms. Hersam joined Sentinel in 2000, and holds the Chartered Financial Analyst designation. Ms. Hersam is currently a portfolio manager of these four Funds. Mr. Ronovech will be lead manager and Ms. Hersam will be co-manager of the Sentinel Small Company, Mid Cap and Mid Cap II Funds. Ms.
